--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
 
NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE SECURITIES LAWS AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SHARES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.


 
PRIVATE PLACEMENT SUBSCRIPTION

 
 
DIGITAL YEARBOOK INC.
 
(to be renamed TITAN IRON ORE CORP.)
 




INSTRUCTIONS TO SUBSCRIBER:


 
1.           COMPLETE the information on Page 2 of this Subscription Agreement.
You must reside outside North America to use this form.
 
2.           DELIVER the Subscription Proceeds, in the form of wire transfer
(wire transfer instructions will be provided upon request), together with one
originally executed copy of this entire Subscription Agreement  to Digital
Yearbook Inc. (to be renamed Titan Iron Ore Corp.), at


4320 – 196 Street, S.W., #111
Lynwood, WA 98036-6754
Attention: Ed Mulhern


 
3.
EMAIL a copy of Page 2 of this Subscription Agreement to Digital Yearbook Inc.
(to be renamed Titan Iron Ore Corp.), attention Ed Mulhern at
mulhernone@gmail.com and a copy to Bernard Pinsky bip@cwilson.com

 
IMPORTANT NOTE: PRIOR TO CLOSING OF THE UNITS THE COMPANY WILL UNDERGO A 37 NEW
FOR 1 OLD FORWARD STOCK SPLIT OF ITS COMMON STOCK AND WILL UNDERGO A NAME CHANGE
TO TITAN IRON ORE CORP.  THIS SUBSCRIPTION RELATES TO NEW POST SPLIT SHARES AND
WARRANTS ONLY.
 
If you have any questions please contact Ed Mulhern at: (425) 286-3068.

 
1

--------------------------------------------------------------------------------

 



 
DIGITAL YEARBOOK INC.
(TO BE RENAMED TITAN IRON ORE CORP.)
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT


The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from Digital Yearbook Inc. (to be renamed Titan Iron Ore Corp.) (the
“Issuer”) that number of post-split units of the Issuer (the “Units”) set out
below at a price of $0.50 per Unit.  Each Unit is comprised of one share of
common stock in the capital of the Issuer (each, a “Share”) and one half of one
non-transferable share purchase warrant (each, a “Warrant”).  One whole Warrant
shall entitle the holder thereof to acquire one additional Share (each, a
“Warrant Share”) at a price of $0.75 per Warrant Share until 5:00 p.m. (Pacific
time) on the date of expiration of the Warrant, which is three years following
the Closing Date (as defined herein).  The Subscriber agrees to be bound by the
terms and conditions set forth in the attached “Terms and Conditions of
Subscription for Units”.


Subscriber Information
 
 
 
Units to be Purchased
 
Number of Units:     x $0.50
(Name of Subscriber)
       
=
Account Reference (if applicable):
        X 
Aggregate Subscription Price:
 (the “Subscription Amount”)
(Signature of Subscriber – if the Subscriber is an Individual)
        X   
(Signature of Authorized Signatory – if the Subscriber is not an Individual)
 
 
(Name and Title of Authorized Signatory – if the Subscriber is not an
Individual)
 
 
(SIN, SSN, or other Tax Identification Number of the Subscriber)
 
 
(Subscriber’s Address, including city and province or state or residence)
 
 
 
(Telephone Number) (Email Address)
 
Please complete if purchasing as agent or trustee for a principal (beneficial
purchaser) (a “Disclosed Principal”) and not purchasing as trustee or agent for
accounts fully managed by it.
 
 
(Name of Disclosed Principal)
 
 
(Address of Disclosed Principal)
 
 
(Account Reference, if applicable)
 
 
(SIN, SSN, or other Tax Identification Number of Disclosed Principal)
Register the Shares, Warrants and Warrant Shares as set forth below:
 
 
(Name to Appear on Share and Warrant Certificate)
 
 
(Account Reference, if applicable)
 
 
 
(Address, including Postal Code)
 
 
Deliver the Shares, Warrants and Warrant Shares as set forth below:
 
 
(Attention - Name)
 
 
(Account Reference, if applicable)
 
 
(Address, including Postal Code)
 
 
(Telephone Number)



ACCEPTANCE
 
 
The Issuer hereby accepts the subscription as set forth above on the terms and
conditions contained in this Subscription Agreement. as of the ____ day of
_______________________, 2011.



 
DIGITAL YEARBOOK INC.  (to be renamed TITAN IRON ORE CORP.)


 
Per:  _______________________________

 
     Authorized Signatory


 
2

--------------------------------------------------------------------------------

 
THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
 
NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE SECURITIES LAWS AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SHARES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.


 
PRIVATE PLACEMENT SUBSCRIPTION
(Offshore Subscribers Only Outside North America)


TO:         DIGITAL YEARBOOK INC. (to be renamed TITAN IRON ORE CORP.) (the
"Company")
4320 – 196 Street, S.W., #111
Lynwood, WA 98036-6754
 
1. Purchase of Units
 
1.
SUBSCRIPTION

 
1.1
The undersigned (the "Subscriber") hereby irrevocably subscribes for and agrees
to purchase post-split units (the "Units") in the amount set out on Page 2 of
this Subscription Agreement, at a price of US $0.50 per Unit (such subscription
and agreement to purchase being the "Subscription"), for the total subscription
price as set out on Page 2 of this Subscription Agreement (the "Subscription
Proceeds"), which Subscription Proceeds are tendered herewith, on the basis of
the representations and warranties and subject to the terms and conditions set
forth herein.

 
1.2
Each Unit consists of one share of the Company’s common stock and one-half
common stock share purchase warrant (together or individually; the
"Securities"). Redeeming one whole warrant will allow the holder to purchase an
additional share in the Company’s common stock for US $0.75 per share for the
three years immediately subsequent to the date on which the Securities are
issued.  Shares and warrants referred to are post-split of 37 for one which is
expected to occur just prior to the time of issuance of the Units.

 
1.3
The Company hereby agrees to sell the Units to the Subscriber on the basis of
the representations and warranties and subject to the terms and conditions set
forth herein.  Subject to the terms hereof, the Subscription Agreement will be
effective upon its acceptance by the Company.

 
1.4
Unless otherwise provided, all dollar amounts referred to in this Subscription
Agreement are in lawful money of the United States of America.

 
2.
PAYMENT

 
2.1
The Subscription Proceeds must accompany this Subscription Agreement or they
must be wired directly to the Company in accordance with wire instructions that
will be provided by the Company on request.


 
3

--------------------------------------------------------------------------------

 
 
2.2
The Company may treat the Subscription Proceeds as a non-interest bearing loan
and may use the Subscription Proceeds prior to this Subscription Agreement being
accepted by the Company.

 
2.3
The Subscriber must complete, sign and return to the Company an executed copy of
this Subscription Agreement.

 
2.4
The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, stock exchanges and
applicable law.

 
3.
CLOSING

 
Closing of the purchase and sale of the Units shall occur on or before June 15,
2011, or on such other date or dates as may be determined by the Company in its
sole discretion (the "Closing Date"), but there is no minimum number of Units
being offered.  The Subscriber acknowledges that Units may be issued to other
subscribers under this offering (the "Offering"), and that these may close
before, on or after the Closing Date.
 
4.
ACKNOWLEDGEMENTS OF SUBSCRIBER

 
The Subscriber acknowledges and agrees that:
 
 
(a)
the Securities have not been registered under the U.S. Securities Act of 1933,
as amended (the "1933 Act"), or under any securities or "blue sky" laws of any
state of the United States and are being offered only in a transaction not
involving any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to a U.S. Person,
as that term is defined in Regulation “S” (“Regulation “S”) promulgated by the
Securities and Exchange Commission (the “SEC”) pursuant to the 1933 Act, except
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state securities laws;

 
 
(b)
the Company will refuse to register any transfer of any of the Securities not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

 
 
(c)
the decision to execute this Subscription Agreement and purchase the Units has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company and such decision is based solely upon
information provided by the Company in this document (the "Company
Information").

 
 
(d)
the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to review the Company Information and to ask questions of and receive answers
from the Company regarding the Offering, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the Company
Information, or any other document provided to the Subscriber;

 
 
(e)
by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Shares pursuant to this
Subscription Agreement;

 
 
(f)
the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and the Subscriber will hold harmless the Company from any loss or
damage it may suffer as a result of the Subscriber's failure to correctly
complete this Subscription Agreement;


 
4

--------------------------------------------------------------------------------

 
 
 
(g)
the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any acknowledgment,
representation or warranty of the Subscriber contained herein or in any other
document furnished by the Subscriber to the Company in connection herewith,
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Company
in connection therewith;

 
 
(h)
the issuance and sale of the Units to the Subscriber will not be completed if it
would be unlawful or if, in the discretion of the Company acting reasonably, it
is not in the best interests of the Company;

 
 
(i)
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to the applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 
 
(i)
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

 
 
(ii)
applicable resale restrictions;

 
 
(j)
the Subscriber has not acquired the Units as a result of, and will not itself
engage in, any "directed selling efforts" (as defined in Regulation S) in the
United States in respect of any of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Securities; provided, however, that the Subscriber may sell
or otherwise dispose of any of the Securities pursuant to registration of any of
the Securities pursuant to the 1933 Act and any applicable state securities laws
or under an exemption from such registration requirements and as otherwise
provided herein;

 
 
(k)
the Subscriber is not a U.S. Person (as defined in Regulation S), is outside the
United States when receiving and executing this Subscription Agreement and is
acquiring the Units as principal for its own account, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof, in whole or in part, and no other person has a direct or indirect
beneficial interest in such Units;

 
 
(l)
the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Units, although in technical compliance with Regulation S, would not
be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

 
 
(m)
the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell the Units through a person registered to sell securities and, as a
consequence of acquiring the Shares pursuant to this exemption, certain
protections, rights and remedies, including statutory rights of rescission or
damages, will not be available to the Subscriber;

 
 
(n)
the Securities are not listed on any stock exchange and no representation has
been made to the Subscriber that any of the Securities will become listed on any
stock exchange;


 
5

--------------------------------------------------------------------------------

 
 
 
(o)
neither the SEC, nor any other securities regulatory authority has reviewed or
passed on the merits of the Securities;

 
 
(p)
no documents in connection with this Offering have been reviewed by the SEC, nor
by any other state securities administrators;

 
 
(q)
there is no government or other insurance covering any of the Securities; and

 
 
(r)
this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any subscription for any reason.

 
5.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSCRIBER

 
5.1
The Subscriber hereby represents and warrants to and covenants with the Company,
as of the date of this Agreement and as of the Closing Date (which
representations, warranties and covenants shall survive the Closing Date) that:

 
 
(a)
the Subscriber is outside the United States when receiving and executing this
Subscription Agreement;

 
 
(b)
the Subscriber is not a “U.S. Person”, as defined in Regulation S;

 
 
(c)
the Subscriber is not acquiring the Units for the account or benefit of,
directly or indirectly, any U.S. Person, as defined in Regulation S;

 
 
(d)
the Subscriber is resident in the jurisdiction set out on Page 2 of this
Subscription Agreement;

 
 
(e)
the Subscriber:

 
 
(i)
is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Units,

 
 
(ii)
is purchasing the Units pursuant to exemptions from prospectus or equivalent
requirements under applicable securities laws or, if such is not applicable, the
Subscriber is permitted to purchase the Units under the applicable securities
laws of the securities regulators in the International Jurisdiction without the
need to rely on any exemptions,

 
 
(iii)
acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of the Units and Securities, and

 
 
(iv)
represents and warrants that the acquisition of the Units by the Subscriber does
not trigger:

 
 
A.
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 
 
B.
any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and


 
6

--------------------------------------------------------------------------------

 
 
 
C.
the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

 
 
(f)
the Subscriber is acquiring the Units as principal for investment only and not
with a view to, or for, resale, distribution or fractionalization thereof, in
whole or in part, and, in particular, it has no intention to distribute either
directly or indirectly any of the Securities in the United States or to U.S.
Persons (as defined in Regulation S);

 
 
(g)
the Subscriber acknowledges that it has not acquired the Units as a result of,
and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S) in the United States in respect of any of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

 
 
(h)
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 
 
(i)
the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

 
 
(j)
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 
 
(k)
the Subscriber has received and carefully read this Subscription Agreement;

 
 
(l)
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Units for an indefinite period of time, and can afford the
complete loss of such investment;

 
 
(m)
the Subscriber has the degree of knowledge, education and experience in
financial and business matters as to enable the Subscriber to evaluate the
merits and risks of the investment in the Units and the Company;

 
 
(n)
the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Subscription Agreement, and agrees
that if any of such acknowledgements, representations and agreements are no
longer accurate or have been breached, the Subscriber shall promptly notify the
Company;

 
 
(o)
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;


 
7

--------------------------------------------------------------------------------

 
 
 
(p)
the Subscriber is not an underwriter of, or dealer in, the Company's Securities,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Units;

 
 
(q)
the Subscriber has made an independent examination and investigation of an
investment in the Units and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber's decision to invest in the Units and
the Company;

 
 
(r)
if the Subscriber is acquiring the Units as a fiduciary or agent for one or more
investor accounts, the Subscriber has sole investment discretion with respect to
each such account, and the Subscriber has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account;

 
 
(s)
the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Units as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

 
 
(t)
no person has made to the Subscriber any written or oral representations:

 
 
(v)
that any person will resell or repurchase any of the Securities,

 
 
(vi)
that any person will refund the purchase price of any of the Securities,

 
 
(vii)
as to the future price or value of any of the Securities, or

 
 
(viii)
that any of the Securities will be listed and posted for trading on any stock
exchange or that application has been made to list and post any of the
Securities of the Company on any stock exchange.

 
5.2
In this Subscription Agreement, the term "U.S. Person" shall have the meaning
ascribed thereto in Regulation S promulgated under the 1933 Act and for the
purpose of the Subscription Agreement includes any person in the United States.

 
6.
ACKNOWLEDGEMENT AND WAIVER

 
The Subscriber has acknowledged that the decision to purchase the Units was made
based solely on the Company Information.  The Subscriber hereby waives, to the
fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of any of the Securities.  Because the Subscriber is not
purchasing the Units under a prospectus, the Subscriber will not have the civil
protections, rights and remedies that would otherwise be available to the
Subscriber under the securities laws in United States, including statutory
rights of rescission or damages.
 
7.
REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY THE COMPANY

 
The Subscriber acknowledges that the acknowledgements, representations and
warranties contained herein are made by it with the intention that they may be
relied upon by the Company and its legal counsel in determining the Subscriber's
eligibility to purchase the Units under applicable securities legislation, or
(if applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Shares under applicable securities legislation.  The
Subscriber further agrees that by accepting delivery of the certificates
representing the Securities, it will be representing and warranting that the
acknowledgements representations and warranties contained herein are true and
correct as of the date hereof and the date of delivery and will continue in full
force and effect notwithstanding any subsequent disposition by the Subscriber of
all of the Securities.

 
8

--------------------------------------------------------------------------------

 
 
8.
RESALE RESTRICTIONS

 
8.1
The Subscriber acknowledges that any resale of any of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee.  The Subscriber
acknowledges that none of the Securities have been registered under the 1933 Act
or the securities laws of any state of the United States.  The Securities may
not be offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

 
8.2
The Subscriber acknowledges that restrictions on the transfer, sale or other
subsequent disposition of the Securities by the Subscriber may be imposed by
securities laws in addition to any restrictions referred to in Section  above,
and, in particular, the Subscriber acknowledges and agrees that none of the
Securities may be offered or sold to a U.S. Person or for the account or benefit
of a U.S. Person (other than a distributor) prior to the end of the Distribution
Compliance Period.

 
9.
ACKNOWLEDGEMENT AND WAIVER



9.1
The Subscriber has acknowledged that the decision to purchase the Securities was
solely made on the basis of information available to the Subscriber on the EDGAR
database maintained by the SEC at www.sec.gov

 
10.
LEGENDING OF SUBJECT SECURITIES

 
10.1
The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:

 
“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”
 
10.2
The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.


 
9

--------------------------------------------------------------------------------

 
 
11.
Costs

 
The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Units shall be borne
by the Subscriber.
 
12.
GOVERNING LAW

 
This Subscription Agreement is governed by the laws of the State of Nevada.  The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably attorns to the
exclusive jurisdiction of the Courts of the State of Nevada.
 
13.
SURVIVAL

 
This Subscription Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Units by the Subscriber pursuant hereto.
 
14.
ASSIGNMENT

 
This Subscription Agreement is not transferable or assignable.
 
15.
SEVERABILITY

 
The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.
 
16.
ENTIRE AGREEMENT

 
Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Units and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.
 
17.
NOTICES

 
All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication.  Notices to the Subscriber shall be directed to the delivery
address on Page 2 and notices to the Company shall be directed to it at the
address stated on the first page of this Subscription Agreement.
 
18.
COUNTERPARTS AND ELECTRONIC MEANS

 
This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument.  Delivery of an executed copy
of this Subscription Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.

 
10

--------------------------------------------------------------------------------

 
